Exhibit 10.2

BRISTOL-MYERS SQUIBB COMPANY

2007 STOCK AWARD AND INCENTIVE PLAN

(As Amended and Restated effective June 10, 2008)

1. Purpose. The purpose of this 2007 Stock Award and Incentive Plan (the “Plan”)
is to aid Bristol-Myers Squibb Company, a Delaware corporation (together with
its successors and assigns, the “Company”), in attracting, retaining, motivating
and rewarding employees, non-employee directors, and other service providers of
the Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and to promote the creation of
long-term value for stockholders by closely aligning the interests of
Participants with those of stockholders. The Plan authorizes stock-based and
cash-based incentives for Participants.

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a) “Annual Limit” shall have the meaning specified in Section 5(b).

(b) “Award” means any Option, SAR, Restricted Stock, Stock Unit, Stock granted
as a bonus or in lieu of another award, Dividend Equivalent, Other Stock-Based
Award, or Performance Award, together with any related right or interest,
granted to a Participant under the Plan.

(c) “Beneficiary” means the person, persons, trust or trusts designated as being
entitled to receive the benefits under a Participant’s Award upon and following
a Participant’s death. Unless otherwise determined by the Committee, a
Participant may designate a person, persons, trust or trusts as his or her
Beneficiary, and in the absence of a designated Beneficiary the Participant’s
Beneficiary shall be as specified in Section 11(b)(ii). Unless otherwise
determined by the Committee, any designation of a Beneficiary other than a
Participant’s spouse shall be subject to the written consent of such spouse.

(d) “Board” means the Company’s Board of Directors.

(e) “Change in Control” and related terms have the meanings specified in
Section 9.

(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.

(g) “Committee” means the Compensation and Management Development Committee of
the Board, the composition and governance of which is established in the
Committee’s Charter as approved from time to time by the Board and subject to
other corporate governance documents of the Company. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee Charter or this Plan. The full Board may perform any
function of the Committee hereunder (subject to applicable requirements of New
York Stock Exchange rules and Code Section 162(m)), in which case the term
“Committee” shall refer to the Board.

(h) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).

 

E-10-2



--------------------------------------------------------------------------------

(i) “Dividend Equivalent” means a right, granted under this Plan, to receive
cash, Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.

(j) “Effective Date” means the effective date specified in Section 11(p).

(k) “Eligible Person” has the meaning specified in Section 5.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

(m) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock on a given day shall mean the last sale price of a
share of stock before the 4 p.m. Eastern Time closing time (or equivalent
earlier time for partial trading days) on that day or, if there was not trading
on that day, on the last preceding day on which the Stock was traded, as
reported on the composite tape for securities listed on the New York Stock
Exchange. Fair Market Value relating to the exercise price or base price of any
Non-409A Option or SAR and relating to the market value of Stock measured at the
time of exercise shall conform to applicable requirements under Code
Section 409A.

(n) “409A Awards” means Awards that constitute a deferral of compensation under
Code Section 409A and regulations thereunder. “Non-409A Awards” means Awards
other than 409A Awards. Although the Committee retains authority under the Plan
to grant Options and SARs on terms that will qualify those Awards as 409A
Awards, Options, and SARs are intended to be Non-409A Awards unless otherwise
expressly specified by the Committee.

(o) “Full-Value Award” means an Award relating to Stock other than (i) Options
and SARs that are treated as exercisable solely for Stock under applicable
accounting rules and (ii) Awards for which the Participant pays the intrinsic
value directly or by forgoing a right to receive a cash payment from the
Company.

(p) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.

(q) “Option” means a right to purchase Stock granted under Section 6(b).

(r) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

(s) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(t) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) or 7, to receive cash, Stock or other Awards or payments.

(u) “Restricted Stock” means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.

(v) “Retirement” means a Participant’s termination of employment with the
Company or a subsidiary or affiliate in the following circumstances:

 

  (i) At or after the Participant’s 65th birthday; or

 

E-10-2



--------------------------------------------------------------------------------

  (ii) At or after the Participant’s 55th birthday having completed ten years of
service with the Company and/or its subsidiaries and affiliates; or

 

  (iii) Such termination is by the Company or a subsidiary or affiliate not for
cause and is not voluntary on the part of the Participant, at or after the
Participant has attained age plus years of service (rounded up to the next
higher whole number) which equals at least 70 and the Participant has completed
ten years of service with the Company and/or its subsidiaries and affiliates,
and the Participant has executed a general release and has agreed to be subject
to covenants relating to noncompetition, nonsolicitation and other commitments
for the protection of the Company’s business as then may be required by the
Committee.

(w) “Stock” means the Company’s Common Stock, par value $0.10 per share, and any
other equity securities of the Company that may be substituted or resubstituted
for Stock pursuant to Section 11(c).

(x) “Stock Units” means a right, granted under this Plan, to receive Stock or
other Awards or a combination thereof at the end of a specified period. Stock
Units subject to a risk of forfeiture may be designated as “Restricted Stock
Units” as provided in Section 6(e)(ii).

(y) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant or each Award), amendments thereto, and rules
and regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
either the Board, the Committee, or another committee of the Board may perform
the functions of the Committee for purposes of granting Awards under the Plan to
non-employee directors, as the Board may at any time direct.

(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate to one or more officers or managers of the Company or
any subsidiary or affiliate, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may

 

E-10-2



--------------------------------------------------------------------------------

determine, to the extent that such delegation (i) will not result in the loss of
an exemption under Rule 16b-3(d) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company, (ii) will not cause
Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify, (iii) will not result in a related-person
transaction with an executive officer required to be disclosed under Item 404(a)
of Regulation S-K (in accordance with Instruction 5.a.ii thereunder) under the
Exchange Act, and (iv) is permitted under Section 157 and other applicable
provisions of the Delaware General Corporation Law.

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

4. Stock Subject To Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided under Section 11(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
(i) 42 million shares, plus (ii) the number of shares that, immediately prior to
the Effective Date, remain available for new awards under the 2002 Stock
Incentive Plan, plus (iii) the number of shares subject to awards under the 2002
Stock incentive Plan that become available in accordance with Section 4(b) after
the Effective Date; provided, however, that the total number of shares with
respect to which ISOs may be granted shall not exceed 42 million shares. Any
shares of Stock delivered under the Plan shall consist of authorized and
unissued shares or treasury shares.

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute Awards) and make adjustments in accordance with
this Section 4(b). Shares shall be counted against those reserved to the extent
such shares have been delivered and are no longer subject to a risk of
forfeiture. Accordingly, (i) to the extent that an Award under the Plan or an
award under the 2002 Stock Incentive Plan is canceled, expired, forfeited,
settled in cash, settled by delivery of fewer shares than the number underlying
the Award or award, or otherwise terminated without delivery of shares to the
Participant, the shares retained by or returned to the Company will not be
deemed to have been delivered under the Plan or the 2002 Stock Incentive Plan;
and (ii) shares that are withheld from such Award or award or separately
surrendered by the Participant in payment of the exercise price or taxes
relating to such Award or award shall be deemed to constitute shares not
delivered and will be available under the Plan. The Committee may determine that
Awards may be outstanding that relate to more shares than the aggregate
remaining available under the Plan so long as Awards will not in fact result in
delivery and vesting of shares in excess of the number then available under the
Plan. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares delivered or deliverable in connection with such assumed or
substitute Award shall not be counted against the number of shares reserved
under the Plan.

5. Eligibility; Per-Person Award Limitations.

(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means (i) an employee of the
Company or any subsidiary or affiliate, including any executive officer or
employee director of the Company or a subsidiary or affiliate, (ii) any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until

 

E-10-2



--------------------------------------------------------------------------------

such person has commenced employment with the Company or a subsidiary or
affiliate, (iii) any non-employee director of the Company, and (iv) any person
who provides substantial services to the Company or a subsidiary or affiliate.
An employee on leave of absence may be considered as still in the employ of the
Company or a subsidiary or affiliate for purposes of eligibility for
participation in the Plan. For purposes of the Plan, a joint venture in which
the Company or a subsidiary has a substantial direct or indirect equity
investment shall be deemed an affiliate, if so determined by the Committee.
Holders of awards granted by a company or business acquired by the Company or a
subsidiary or affiliate, or with which the Company or a subsidiary or affiliate
combines, are eligible for substitute Awards granted in assumption of or in
substitution for such outstanding awards in connection with such acquisition or
combination transaction.

(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards under the Plan
intended to qualify as “performance-based compensation” under Code
Section 162(m) relating to up to his or her Annual Limit. A Participant’s Annual
Limit, in any year during any part of which the Participant is then eligible
under the Plan, shall equal [three] million shares plus the amount of the
Participant’s unused Annual Limit as of the close of the previous year, subject
to adjustment as provided in Section 11(c). In the case of an Award which is not
valued in a way in which the limitation set forth in the preceding sentence
would operate as an effective limitation satisfying applicable law (including
Treasury Regulation § 1.162-27(e)(4)), an Eligible Person may not be granted
Awards under the Plan authorizing the earning during any calendar year of an
amount that exceeds the Eligible Person’s Annual Limit, which for this purpose
shall equal $6 million plus the amount of the Eligible Person’s unused cash
Annual Limit as of the close of the previous year (this limitation is separate
and not affected by the number of Awards granted during such calendar year which
are subject to the limitation in the preceding sentence, and the Annual Limits
are subject to Section 11(h)). For this purpose, (i) “earning” means satisfying
performance conditions so that an amount becomes payable, without regard to
whether it is to be paid currently or on a deferred basis or continues to be
subject to any service requirement or other non-performance condition, (ii) a
Participant’s Annual Limit is used to the extent an amount or number of shares
may be potentially earned or paid under an Award, regardless of whether such
amount or shares are in fact earned or paid, and (iii) the Annual Limit applies
to Dividend Equivalents under Section 6(g) only if such Dividend Equivalents are
granted separately from and not as a feature of a Full-Value Award.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 11(k) and the terms of the Award
agreement. The Committee shall require the payment of lawful consideration for
an Award to the extent necessary to satisfy the requirements of the Delaware
General Corporation Law, and may otherwise require payment of consideration for
an Award except as limited by the Plan.

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

 

  (i)

Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a). Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a

 

E-10-2



--------------------------------------------------------------------------------

 

subsidiary or affiliate, or with which the Company or a subsidiary or affiliate
combines may be granted with an exercise price per share of Stock other than as
required above. No adjustment will be made for a dividend or other right for
which the record date is prior to the date on which the stock is issued, except
as provided in Section 11(c) of the Plan.

 

  (ii) Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 11(k) and 11(l)), including, without limitation, cash,
Stock (including by withholding Stock deliverable upon exercise), other Awards
or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property, and the methods by or forms in which Stock will be
delivered or deemed to be delivered in satisfaction of Options to Participants
(including, in the case of 409A Awards, deferred delivery of shares subject to
the Option, as mandated by the Committee, with such deferred shares subject to
any vesting, forfeiture or other terms as the Committee may specify).

 

  (iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

  (i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee. The grant price of each SAR
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such SAR.

 

  (ii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of an SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not a SAR shall be free-standing or in tandem or combination with any other
Award, and whether or not the SAR will be a 409A Award or Non-409A Award. The
Committee may require that an outstanding Option be exchanged for an SAR
exercisable for Stock having vesting, expiration, and other terms substantially
the same as the Option, so long as such exchange will not result in additional
accounting expense to the Company.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

  (i)

Grant and Restrictions. Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future

 

E-10-2



--------------------------------------------------------------------------------

 

service requirements), in such installments or otherwise and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
Except to the extent restricted under the terms of the Plan and any Award
document relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon; provided,
however, that the Committee may require mandatory reinvestment of dividends in
additional Restricted Stock, may provide that no dividends will be paid on
Restricted Stock or retained by the Participant, or may impose other
restrictions on the rights attached to Restricted Stock.

 

  (ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 

  (iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

  (iv) Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in Stock Units, other Awards or other investment vehicles,
subject to such terms as the Committee shall determine or permit a Participant
to elect. Unless otherwise determined by the Committee, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

(e) Stock Units. The Committee is authorized to grant Stock Units to
Participants, subject to the following terms and conditions:

 

  (i) Award and Restrictions. Issuance of Stock will occur upon expiration of
the holding period specified for the Stock Units by the Committee (or, if
permitted by the Committee, at the end of any additional deferral period elected
by the Participant). In addition, Stock Units shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse at the expiration
of the holding period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, in installments or otherwise, and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
Stock Units may be settled by delivery of Stock, other Awards, or a combination
thereof (subject to Section 11(l)), as determined by the Committee at the date
of grant or thereafter.

 

E-10-2



--------------------------------------------------------------------------------

  (ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Stock Units), all Stock Units that are at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Stock Units will lapse in whole or in part, including in the event
of terminations resulting from specified causes. Stock Units subject to a risk
of forfeiture shall be designated as “Restricted Stock Units” unless otherwise
determined by the Committee.

 

  (iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock underlying Stock
Units shall be either (A) paid with respect to such Stock Units at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends, or (B) deferred with respect to
such Stock Units, either as a cash deferral or as a number of additional Stock
Units with a value equal to the value of the Dividend Equivalents or with such
value otherwise deemed reinvested in additional Stock Units, other Awards or
other investment vehicles having a Fair Market Value equal to the amount of such
dividends, as the Committee shall determine or permit a Participant to elect;
provided, however, that the Committee may provide that no Dividend Equivalents
will be paid on a given Award of Stock Units.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant to Participants Stock as a bonus, or to grant Stock or other Awards in
lieu of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, which may be awarded on a free-standing basis or
in connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).

(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.

 

E-10-2



--------------------------------------------------------------------------------

7. Performance Awards.

(a) Performance Awards Generally. Performance Awards may be denominated as a
cash amount, number of shares of Stock, or specified number of other Awards (or
a combination) which may be earned upon achievement or satisfaction of
performance conditions specified by the Committee. In addition, the Committee
may specify that any other Award shall constitute a Performance Award by
conditioning the right of a Participant to exercise the Award or have it
settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Section 7(b) in the case of a
Performance Award intended to qualify as “performance-based compensation” under
Code Section 162(m).

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).

 

  (i) Performance Goal Generally. The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). The performance goal shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder, including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

  (ii)

Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: Net sales;
revenue; revenue growth or product revenue growth; operating income (before or
after taxes); pre- or after-tax income (before or after allocation of corporate
overhead and bonus); earnings per share; net income (before or after taxes);
return on equity; total stockholder return; return on assets or net assets;
appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Company; market share; gross profits; earnings
(including earnings before taxes, earnings before interest and taxes or earnings
before interest, taxes, depreciation and amortization); economic value-created
models or equivalent metrics; comparisons with various stock market indices;
reductions in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels; operating margins, gross margins or
cash margin; year-end cash; debt reductions and control of interest expense;
stockholder equity; regulatory achievements; and implementation, completion or
attainment of measurable objectives with respect to research, development,
products or projects, production volume levels, acquisitions and divestitures,
market penetration, total market capitalization, business retention, new product
generation, geographic business expansion goals, cost controls and targets
(including cost of capital), customer satisfaction, employee satisfaction,
agency ratings, management of employment practices

 

E-10-2



--------------------------------------------------------------------------------

 

and employee benefits, supervision of litigation and information technology,
implementation of business process controls, and recruiting and retaining
personnel. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
relevant performance of one or more comparable companies or an index covering
multiple companies. Such performance goals also may be based solely by reference
to the Company’s performance or the performance of a Subsidiary, division,
business segment or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. The Committee may also exclude charges
or items from the measurement of performance in respect of these business
criteria, including those relating to (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the effects of
tax or accounting changes in accordance with U.S. generally accepted accounting
principles. Performance Goals may be particular to a Participant, the Company or
a division, subsidiary, product line or other business segment of the Company,
or may be based on the performance of the Company as a whole.

 

  (iii) Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to one year or more than one year, as
specified by the Committee. A performance goal shall be established not later
than the earlier of (A) 90 days after the beginning of any performance period
applicable to such Performance Award or (B) the time twenty-five percent
(25%) of such performance period has elapsed.

 

  (iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iv). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.

 

  (v) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Stock, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 7(b) beyond the level of payment authorized based on the level of
achievement of the performance goal specified under this Section 7(b) and may
not otherwise waive the requirement that the performance goal be achieved
(except in the event of death or disability or other special circumstances that
will not result in loss of tax deductibility with respect to the Award). Any
settlement which changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as
“performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.

 

E-10-2



--------------------------------------------------------------------------------

(c) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards, and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.

8. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a 409A Award may
not be granted in tandem with a Non-409A Award. Awards granted in addition to or
in tandem with other Awards or awards may be granted either as of the same time
as or a different time from the grant of such other Awards or awards. Subject to
Sections 11(k) and (l), the Committee may determine that, in granting a new
Award, the in-the-money value or fair value of any surrendered Award or award or
the value of any other right to payment surrendered by the Participant may be
applied to the purchase of any other Award. Any transaction otherwise authorized
under this Section 8(a) remains subject to the restriction on repricing under
Section 11(e).

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Sections 11(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 11(k) and (l). Subject to Section 11(k),
installment or deferred payments may be required by the Committee (subject to
Section 11(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any 409A Award that is vested and no longer
subject to a risk of forfeiture (within the meaning of Code Section 83), such
Award will be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance
with Section 409A(a)(2)(B)(ii).

9. Change in Control.

(a) Effect of “Change in Control.” In the event that there occurs a Change in
Control of the Company, if the Participant’s employment with the Company and its
subsidiaries and affiliates terminates in an event constituting a “Qualifying
Termination” (as defined in Section 9(d)) during the three-year period following
the Change in Control, the following provisions shall apply to the Participant’s
Awards upon such Qualifying Termination, unless otherwise provided by the
Committee in the Award document (in language specifically negating the effect of
this Section 9(a)):

 

E-10-2



--------------------------------------------------------------------------------

  (i) In the case of an Award other than a Performance Award, all forfeiture
conditions and other restrictions applicable to such Award shall lapse and such
Award shall be fully payable as of the time of the Participant’s Qualifying
Termination without regard to vesting or other conditions, and any such Award
carrying a right to exercise that was not previously vested and exercisable
shall become fully vested and exercisable as of the time of the Participant’s
Qualifying Termination, and all deferral of settlement and similar restrictions
applicable to such Award shall lapse and such Award shall be fully payable as of
the time of such Qualifying Termination without regard to deferral conditions,
subject to Section 11(k) (including any applicable six-month delay in
distribution) and subject to applicable restrictions set forth in Section 11(a).

 

  (ii) In the case of a Performance Award, an amount equal to the pro rata
portion of the Performance Award (or award opportunity relating thereto) for any
performance measurement period that was in effect at the time of the
Participant’s Qualifying Termination, calculated as to each such Performance
Award assuming that any performance goal or measurement will have been achieved
(for the entire performance period) at the target level, except that any portion
of the Performance Award based on performance measured over a period that has
been completed at or before the date of the Qualifying Termination shall be
deemed earned based on actual performance for such period; provided, however,
any additional forfeiture conditions in the nature of a “clawback” applicable to
the Performance Award shall continue to apply to any payment under this
Section 9(a)(ii), and shall be deemed the Participant’s covenants to be
performed following the Qualifying Termination. For purposes of this
Section 9(a)(ii), the pro rata portion shall be determined based on the
proportion of the performance period elapsed from the beginning of such period
until the date of the Qualifying Termination, and any service, vesting or other
non-performance requirement relating to such Award, including a service period
that would have extended after the performance period, will be deemed met. Any
portion of a Performance Award in excess of the pro rata portion shall be
cancelled, unless otherwise determined by the Committee. Any distribution
hereunder shall be subject to Section 11(k) (including any applicable six-month
delay in distribution) and subject to applicable restrictions set forth in
Section 11(a).

 

  (iii) Awards subject to accelerated vesting and/or settlement under this
Section 9(a) may be settled in cash, if and to the extent authorized by the
Committee.

The Company and any successor that has assumed an Award in connection with a
Change in Control must acknowledge and agree to be bound by the provisions
hereof during the three-year period following the Change in Control in a legally
binding agreement with the Participant.

(b) Definition of “Change in Control.” “Change in Control” means the occurrence
of any one of the following events after the Effective Date:

 

  (i) Any Person (as defined in Section 13(d)(3) of the Securities and Exchange
Act) shall have become the direct or indirect beneficial owner of thirty percent
(30%) or more of the then outstanding common shares of the Company;

 

  (ii) The consummation of a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the company outstanding immediately prior thereto
continuing to represent at least fifty one percent (51%) of the combined voting
power of the voting securities of the Company or the surviving entity
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company in which
no Person acquires more than fifty percent (50%) of the combined voting power of
the Company’s then outstanding securities;

 

E-10-2



--------------------------------------------------------------------------------

  (iii) The date the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets;

 

  (iv) The date there shall have been a change in the composition of the Board
of Directors of the Company within a two-year period such that a majority of the
Board does not consist of directors who were serving at the beginning of such
period together with directors whose initial nomination for election by the
Company’s stockholders or, if earlier, initial appointment to the Board, was
approved by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the two-year period together with the
directors who were previously so approved.

(c) Qualifying Termination. For purposes of this Section 9, a “Qualifying
Termination” shall be deemed to have occurred under the following circumstances:

 

  (i) A Company-initiated termination for reason other than willful misconduct,
activity deemed detrimental to the interests of the Company, or disability,
provided that the Participant executes a general release and, where applicable,
a non-solicitation and/or non-compete agreement with the Company.

 

  (ii) The Participant resigns with good reason, for which purpose “good reason”
means (A) a substantial adverse alteration in the nature or status of the
Participant’s responsibilities, (B) a reduction in the Participant’s base salary
and/or levels of entitlement or participation under any incentive plan, award
program or employee benefit program without the substitution or implementation
of an alternative arrangement of substantially equal value, or, (C) the Company
requiring the Participant to relocate to a work location more than 50 miles from
his/her work location prior to the Change in Control.

 

  (iii) For Awards granted on or after June 10, 2008, and for any Award granted
before that date that constitutes a “deferral of compensation” under Code
Section 409A, the following additional provisions apply:

 

  (A) The term “substantial” relating to the adverse alteration in the nature or
status of Participant’s responsibilities under (ii)(A) above means “material”
within the meaning of Treasury Regulation § 1.409A-1(n); and

 

  (B) An event that would otherwise constitute good reason hereunder shall not
constitute good reason (1) if the Participant fails to provide notice to the
Company of the circumstances constituting good reason within 90 days after
Participant first become aware of such event and at least 30 days before
Participant’s termination for good reason, (2) if the Participant fails to
provide a notice of termination to the Company, with such notice specifying a
termination date not more than 90 days after the notice is provided to the
Company and, in the case of any such award granted before June 10, 2008, a
termination date not more than two years following the date the circumstances
constituting good cause first arose and, in the case of any such award granted
on or after June 10, 2008, a termination date not more than 120 days following
the date the Participant first became aware (or reasonably should have become
aware) of the occurrence of circumstances constituting good reason, or (3) if
the Company has fully corrected the circumstance that constitutes good reason
within 30 days of receipt of notice under clause (i) above.

A Participant’s death or voluntary resignation without good reason will not
constitute a Qualifying Termination.

 

E-10-2



--------------------------------------------------------------------------------

10. Additional Award Forfeiture Provisions.

The Committee may condition a Participant’s right to receive a grant of an
Award, to exercise the Award, to receive a settlement or distribution with
respect to the Award or to retain cash, Stock, other Awards, or other property
acquired in connection with an Award, upon compliance by the Participant with
specified conditions that protect the business interests of the Company and its
subsidiaries and affiliates from harmful actions of the Participant, including
conditions relating to non-competition, confidentiality of information relating
to or possessed by the Company, non-solicitation of customers, suppliers, and
employees of the Company, cooperation in litigation, non-disparagement of the
Company and its subsidiaries and affiliates and the officers, directors and
affiliates of the Company and its subsidiaries and affiliates, and other
restrictions upon or covenants of the Participant, including during specified
periods following termination of employment or service to the Company.
Accordingly, an Award may include terms providing for a “clawback” or forfeiture
from the Participant of the profit or gain realized by a Participant in
connection with an Award, including cash or other proceeds received upon sale of
Stock acquired in connection with an Award.

11. General Provisions.

(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries.

 

  (i)

No Award or other right or interest of a Participant under the Plan shall be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability of such Participant to any party (other than the Company or a
subsidiary or affiliate thereof), or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that,
during a Participant’s lifetime, Awards and other rights (other than ISOs and
SARs in tandem therewith) may be transferred to one or more of the following:
(A) The Participant’s spouse, children or grandchildren (including any adopted
and step children or grandchildren parents, grandparents or siblings, (B) A
trust for the benefit of one or more of the Participant or the persons referred
to in clause (A), (C) A partnership, limited liability company or corporation in
which the Participant or the Persons referred to in clause (A) are the only
partners, members or shareholders, or (D) For charitable donations; and may be
exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent (x) such transfers are permitted by the Committee,

 

E-10-2



--------------------------------------------------------------------------------

 

(y) the Committee has determined that there will be no transfer of the Award to
a third party for value, and (z) such transfers otherwise comply with such other
terms and conditions as the Committee may impose thereon (which may include
limitations the Committee may deem appropriate in order that offers and sales
under the Plan will meet applicable requirements of registration forms under the
Securities Act of 1933 specified by the Securities and Exchange Commission).

 

  (ii) If a Participant has died and then or thereafter a payment or benefit
becomes distributable under an Award, such payment or benefit will be
distributed to the Participant’s Beneficiary; provided, however, that a person
or trust will be deemed a Beneficiary only if it is surviving on the date of
death of the Participant and if the Participant has designated such person or
trust as a Beneficiary in his or her most recent written and duly filed
Beneficiary designation (i.e., any new Beneficiary designation under the Plan
cancels a previously filed Beneficiary designation). If no Beneficiary is living
at the time of Participant’s death, any subsequent payment or benefit will be
distributable to the person or persons in the first of the following classes of
successive preference:

 

  (A) Widow or Widower, if then living

 

  (B) Surviving children, equally

 

  (C) Surviving parents, equally

 

  (D) Surviving brothers and sisters, equally

 

  (E) Executors or administrators;

and the term “Beneficiary” as used in the Plan shall include such person or
persons. This provision applies to payments and benefits distributable upon
vesting or after expiration of any mandatory or elective deferral period, and
also to the right to exercise any option or SAR during any period in which the
Award is outstanding and exercisable.

 

  (iii) A Beneficiary, transferee, or other person claiming any rights under the
Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award document applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate or, in the case of any outstanding Award, which is necessary
in order to prevent dilution or enlargement of the rights of the Participant,
then the Committee shall, in an equitable manner as determined by the Committee,
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, including the number of
shares available under Section 4, (ii) the number and kind of shares of Stock by
which annual per-person Award limitations are measured under Section 5,
(iii) the number and kind of shares of Stock subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award or, if deemed appropriate, the Committee
may make provision for a payment of cash or property to the holder of an
outstanding Option (subject to Section 11(l)). In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals and any
hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including,

 

E-10-2



--------------------------------------------------------------------------------

without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the Company or any subsidiary or affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, SARs,
or Performance Awards granted under the Plan to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder. In
furtherance of the foregoing, in the event of an “equity restructuring” as
defined in FAS 123R which affects the Stock, a Participant shall have a legal
right to an adjustment to the Participant’s Award which shall preserve without
enlarging the value of the Award, with the manner of such adjustment to be
determined by the Committee in its discretion, and subject to any limitation on
this right set forth in the applicable Award agreement.

(d) Tax Provisions.

 

  (i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, only the minimum amount of Stock deliverable in connection
with an Award necessary to satisfy statutory withholding requirements will be
withheld, unless withholding of any additional amount of Stock will not result
in additional accounting expense to the Company.

 

  (ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

  (iii) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

 

E-10-2



--------------------------------------------------------------------------------

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of the New York Stock Exchange, or if such
amendment would materially increase the number of shares reserved for issuance
and delivery under the Plan, and the Board may otherwise, in its discretion,
determine to submit other amendments to the Plan to stockholders for approval.
The Committee is authorized to amend outstanding awards, except as limited by
the Plan. The Board and Committee may not amend outstanding Awards (including by
means of an amendment to the Plan) without the consent of an affected
Participant if such an amendment would materially and adversely affect the
rights of such Participant with respect to the outstanding Award (for this
purpose, actions that alter the timing of federal income taxation of a
Participant will not be deemed material unless such action results in an income
tax penalty on the Participant, and any discretion that is reserved by the Board
or Committee with respect to an Award is unaffected by this provision). Without
the approval of stockholders, the Committee will not amend or replace previously
granted Options or SARs in a transaction that constitutes a “repricing,” which
for this purpose means any of the following or any other action that has the
same effect:

 

  •  

Lowering the exercise price of an option or SAR after it is granted;

 

  •  

Any other action that is treated as a repricing under generally accepted
accounting principles;

 

  •  

Canceling an option or SAR at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another option or SAR,
restricted stock, other equity, cash or other property;

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 11(c). With
regard to other terms of Awards, the authority of the Committee to waive or
modify an Award term after the Award has been granted does not permit waiver or
modification of a term that would be mandatory under the Plan for any Award
newly granted at the date of the waiver or modification.

(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10, although the Participant shall remain liable for
any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f). The foregoing
notwithstanding, no setoff is permitted against a 409A Award except at the time
of distribution of such 409A Award.

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.

 

E-10-2



--------------------------------------------------------------------------------

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b) and (c),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

(k) Certain Limitations on Awards to Ensure Compliance with Section 409A.

 

  (i) 409A Awards and Deferrals. Other provisions of the Plan notwithstanding,
the terms of any 409A Award (which for this purpose means only such an Award
held by an employee subject to United States federal income tax), including any
authority of the Company and rights of the Participant with respect to the 409A
Award, shall be limited to those terms permitted under Section 409A, and any
terms not permitted under Section 409A shall be automatically modified and
limited to the extent necessary to conform with Section 409A but only to the
extent that such modification or limitation is permitted under Section 409A and
the regulations and guidance issued thereunder. The following rules will apply
to 409A Awards:

 

  (A) Elections. If a Participant is permitted to elect to defer an Award or any
payment under an Award, such election will be permitted only at times in
compliance with Section 409A (including transition rules thereunder). In 2009
and thereafter, such election shall be made in accordance with Exhibit A hereto;

 

  (B) Changes in Distribution Terms. The Committee may, in its discretion,
require or permit on an elective basis a change in the distribution terms
applicable to 409A Awards (and Non-409A Awards that qualify for the short-term
deferral exemption under Section 409A) in accordance with, and to the fullest
extent permitted by, applicable guidance of the Internal Revenue Service
(including Proposed Treasury Regulation § 1.409A, Preamble § XI.C and IRS Notice
2005-1), and otherwise in accordance with Section 409A and regulations
thereunder. The Senior Vice President-Human Resources of the Company is
authorized to modify any such outstanding Awards to permit election of different
deferral periods provided that any such modifications may not otherwise increase
the benefits to Participants or the costs of such Awards to the Company. Other
provisions of this Plan notwithstanding, changes to distribution timing
resulting from amendments to this Plan in 2008 shall not have the affect of
accelerating distributions into 2008 or causing distributions that otherwise
would have occurred in 2008 to be deferred until a year after 2008;

 

E-10-2



--------------------------------------------------------------------------------

  (C) Exercise and Distribution. Except as provided in Section 11(k)(i)(D)
hereof, no 409A Award shall be exercisable (if the exercise would result in a
distribution) or otherwise distributable to a Participant (or his or her
beneficiary) except upon the occurrence of one of the following (or a date
related to the occurrence of one of the following), which must be specified in a
written document governing such 409A Award and otherwise meet the requirements
of Treasury Regulation § 1.409A-3:

 

  (1) Specified Time. A specified time or a fixed schedule;

 

  (2) Separation from Service. The Participant’s separation from service (within
the meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules
under Code Section 409A); provided, however, that if the Participant is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) and any of the Company’s Stock is publicly traded on an established
securities market or otherwise, settlement under this Section 11(k)(i)(C)(2)
shall instead occur at the expiration of the six-month period under
Section 409A(a)(2)(B)(i) (no acceleration of settlement during such delay period
may occur, except upon death of the Participant). In the case of installments,
this delay shall not affect the timing of any installment otherwise payable
after the six-month delay period. With respect to any 409A Award, a reference in
any agreement or other governing document to a “termination of employment” which
triggers a distribution shall be deemed to mean a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h). References in Award
agreements outstanding before June 10, 2008 to Section 11(k)(i)(D) and (E) shall
be deemed to refer to this Section 11(a)(i)(C)(2) and Section 11(a)(i)(G);

 

 

(3)

Death. The death of the Participant. Unless a specific time otherwise is stated
for payment of a 409A Award upon death, such payment shall occur in the calendar
year in which falls the 30th day after death;

 

  (4) Disability. The date the Participant has experienced a 409A Disability (as
defined below); and

 

  (5) 409A Ownership/Control Change. The occurrence of a 409A Ownership/Control
Change (as defined below).

 

  (D) No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in accordance with Section 11(k)(i)(C)
hereof, except in the case of one of the following events:

 

  (1)

Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the settlement, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the

 

E-10-2



--------------------------------------------------------------------------------

 

Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled.

 

  (2) Domestic Relations Order. The 409A Award may permit the acceleration of
the exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

  (3) Conflicts of Interest. Such 409A Award may permit the acceleration of the
settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii).

 

  (4) Change. The Committee may exercise the discretionary right to accelerate
the vesting of any unvested compensation deemed to be a 409A Award upon a 409A
Ownership/Control Change or to terminate the Plan upon or within 12 months after
a 409A Ownership/Control Change, or otherwise to the extent permitted under
Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate settlement of such 409A
Award in any other circumstance permitted under Treasury Regulation
§ 1.409A-3(j)(4).

 

  (E) Definitions. For purposes of this Section 11(k), the following terms shall
be defined as set forth below:

 

  (1) “409A Ownership/Control Change” shall be deemed to have occurred if, in
connection with any event otherwise defined as a change in control under any
applicable Company document, there occurs a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as defined in
Treasury Regulation § 1.409A-3(i)(5).

 

  (2) “409A Disability” means an event which results in the Participant being
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii), by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its subsidiaries.

 

  (3)

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152,

 

E-10-2



--------------------------------------------------------------------------------

 

without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty, or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, and otherwise meeting the definition set
forth in Treasury Regulation § 1.409A-3(i)(3).

 

  (F) Time of Distribution. In the case of any distribution of a 409A Award, if
the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made
within 60 days after the date at which the settlement of the Award is specified
to occur, subject to the following special rules:

 

  (1) The Participant shall have no influence (other than permitted deferral
elections) on any determination as to the tax year in which the distribution
will be made during any period in which a distribution may be made (whether or
not under the default rule of this Section 11(k)(i)(F));

 

  (2) In the event of a Qualifying Termination more than two years after a
Change in Control, in the case of a 409A Award if, upon a termination other than
in connection with a Change in Control, the applicable terms of the Award would
have provided for a distribution at a different time(s) than the time(s) of
distribution specified for the Qualifying Termination, the applicable terms of
the Award shall take precedence so that the distribution shall occur at the
time(s) specified for a pre-Change in Control separation from service (but any
acceleration of the lapse of risk of forfeiture resulting from the Qualifying
Termination shall still apply);

 

  (3) In the event that a Participant incurs a Disability, the terms of an Award
provide that termination of employment triggering a distribution will not occur
until the end of a specified Disability period, but the Participant’s
circumstances constitute a “separation from service” under Treasury Regulation
§ 1.409A-1(h), then the Participant will be deemed to have had a “separation
from service” at the relevant time rather than at the end of the Disability, but
the Participant’s rights and benefits will be determined in a manner that does
not impair the value of such rights and benefits if the separation from service
were deemed to occur at the end of the specified Disability period.

 

  (G) Determination of “Key Employee.” For purposes of distributions under
Section 11(k)(i)(C)(2), status of a Participant as a “key employee” shall be
determined annually under the Company’s administrative procedure for such
determination for purposes of all plans subject to Section 409A.

 

  (H) Non-Transferability. The provisions of Section 11(b) notwithstanding, no
409A Award or right relating thereto shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or the Participant’s Beneficiary.

 

  (I) 409A Rules Do Not Constitute Waiver of Other Restrictions. The rules
applicable to 409A Awards under this Section 11(k)(i) constitute further
restrictions on terms of Awards set forth elsewhere in this Plan. Thus, for
example, a 409A Option/SAR shall be subject to restrictions, including
restrictions on rights otherwise specified in Section 6(b) or 6(c), in order
that such Award shall not result in constructive receipt of income before
exercise or tax penalties under Section 409A.

 

E-10-2



--------------------------------------------------------------------------------

  (ii) Rules Applicable to Certain Participants Transferred to Affiliates. For
purposes of determining eligibility for grants of Non-409A Options/SARs or a
separation from service by any Participant (where the use of the following
modified definition is based upon legitimate business criteria), in applying
Code Sections 1563(a)(1), (2) and (3) for purposes of determining a controlled
group of corporations under Code Section 414(b), the language “at least 20
percent” shall be used instead of “at least 80 percent” at each place it appears
in Sections 1563(a)(1), (2) and (3), and in applying Treasury Regulation §
1.414(c)-2 (or any successor provision) for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c), the language “at least 20 percent” shall be used
instead of “at least 80 percent” at each place it appears in Treasury Regulation
§1.414(c)-2.

 

  (iii) Distributions Upon Vesting. In the case of any Award providing for a
distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than March 15
of the year following the year in which the risk of forfeiture lapsed, and if a
determination is to be made promptly following the end of a performance year (as
in the case of performance shares) then the determination of the level of
achievement of performance and the distribution shall be made between January 1
and March 15 of the year following such performance year. In all cases, the
Participant shall have no influence (aside from any permitted deferral election)
on any determination as to the tax year in which the distribution will be made.

 

  (iv) Limitation on Adjustments. Any adjustment under Section 11(c) shall be
implemented in a way that complies with applicable requirements under
Section 409A so that Non- 409A Option/SARs do not, due to the adjustment, become
409A Awards, and otherwise so that no adverse consequences under Section 409A
result to Participants.

 

  (v) Release or Other Termination Agreement. If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a termination of employment,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant’s termination of employment,
which must be returned within the time period required by law and must not be
revoked by the Participant within the applicable time period in order for
Participant to satisfy any such condition. If any amount payable during a fixed
period following termination of employment is subject to such a requirement and
the fixed period would begin in one year and end in the next, the Company, in
determining the time of payment of any such amount, will not be influenced by
the timing of any action of the Participant including execution of such a
release or other document and expiration of any revocation period. In
particular, the Company will be entitled in its discretion to deposit any such
payment in escrow during either year comprising such fixed period, so that such
deposited amount is constructively received and taxable income to the
Participant upon deposit but with distribution from such escrow remaining
subject to the Participant’s execution and non-revocation of such release or
other document.

 

  (vi)

Special Disability Provision. In case of a Disability of a Participant, (i) for
any Award or portion thereof that constitutes a short-term deferral for purposes
of Section 409A, the Company shall determine whether the Participant’s
circumstances are such that the Participant will not return to service, in which
case such Disability will be treated as a termination of employment for purposes
of determining the time of payment of such award or portion thereof then subject
only to service-based vesting, and (ii) for any Award or portion thereof that
constitutes a 409A Award, the Company shall determine

 

E-10-2



--------------------------------------------------------------------------------

 

whether there has occurred a “separation from service” as defined under Treasury
Regulation § 1.409A-1(h) based on Participant’s circumstances, in which case
such Disability will be treated as a separation from service for purposes of
determining the time of payment of such award or portion thereof then subject
only to service-based vesting. In each case, the Participant shall be accorded
the benefit of vesting that would result in the case of Disability in the
absence of this provision, so that the operation of this provision, intended to
comply with Section 409A, will not disadvantage the Participant. The Company’s
determination hereunder will be made initially within 30 days after the
Disability and each March and December thereafter.

 

  (vii) Scope and Application of this Provision. For purposes of this
Section 11(k), references to a term or event (including any authority or right
of the Company or a Participant) being “permitted” under Section 409A mean that
the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.

(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

(m) Awards to Participants Outside the United States. Other provisions of the
Plan to the contrary notwithstanding, in order to foster and promote achievement
of the purposes of the Plan or to comply with provisions of laws and customary
business practices in other countries in which the Company and its subsidiaries
and affiliates operate or have employees, the Committee shall have the power and
authority to (i) determine which Participants employed outside the United States
or subject to non-United States tax laws are eligible to participate in the
Plan, (ii) modify the terms and conditions of Awards granted to or held by such
Participants, (iii) establish subplans, modify exercise procedures and other
terms and procedures relating to Awards granted or held by such Participants to
the extent such actions may be necessary or advisable, and (iv) take such other
actions as the Committee may deem necessary or appropriate so that the value and
other benefits of an Award to such a Participant, as affected by foreign tax
laws and other applicable restrictions, shall be comparable to the value of such
an Award to a Participant who is resident or employed in the United States. An
Award may be modified under this Section 11(m) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.

(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option or SAR is duly
exercised. Except as expressly provided in the Plan and an Award document,
neither the Plan nor any Award document shall confer on any person other than
the Company and the Participant any rights or remedies thereunder. Any Award
shall not be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or any subsidiary or affiliate and shall not
affect any benefits under any other benefit plan under which the availability or
amount of benefits is related to the level of compensation (unless required by
any such other plan or arrangement with specific reference to Awards under this
Plan).

 

E-10-2



--------------------------------------------------------------------------------

(o) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof. No rule of strict construction
shall be applied against the Company, the Committee, or any other person in the
interpretation of any terms of the Plan, Award, or agreement or other document
relating thereto.

(p) Plan Effective Date and Termination. The Plan will become effective if, and
at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of stockholders, provided that the total vote cast on the
proposal represents over fifty percent (50%) in interest of all securities
entitled to vote on the proposal. The date of such stockholder approval will be
the Effective Date. Upon such approval of the Plan by the stockholders of the
Company, no further awards will be granted under the 2002 Stock Incentive Plan,
but any outstanding awards under that plan will continue in accordance with
their terms. Unless earlier terminated by action of the Board of Directors, the
authority of the Committee to make grants under the Plan will terminate on the
date that is ten years after the latest date upon which stockholders of the
Company have approved the Plan (except that, for Awards under Section 7(b), such
authority will terminate earlier at the date five years after the latest
stockholder approval of the business criteria for such Awards under
Section 7(b)(ii)), and the Plan will remain in effect until such time as the
Company has no further rights or obligations with respect to outstanding Awards
or otherwise under the Plan.

 

E-10-2



--------------------------------------------------------------------------------

Exhibit A

Deferral Election Rules

If a participant in a plan, program or other compensatory arrangement (a “plan”)
of Bristol-Myers Squibb Company (the “Company”) is permitted to elect to defer
awards or other compensation, any such election relating to compensation
deferred under the applicable plan must be received by the Company prior to the
date specified by or at the direction of the administrator of such plan (the
“Administrator,” which in most instances will be Human Resources). For purposes
of compliance with Section 409A of the Internal Revenue Code (the “Code”), any
such election to defer shall be subject to the rules set forth below, subject to
any additional restrictions as may be specified by the Administrator. Under no
circumstances may a participant elect to defer compensation to which he or she
has attained, at the time of deferral, a legally enforceable right to current
receipt of such compensation.

 

  (1) Initial Deferral Elections. Any initial election to defer compensation
(including the election as to the type and amount of compensation to be deferred
and the time and manner of settlement of the deferral) must be made (and shall
be irrevocable) no later than December 31 of the year before the participant’s
services are performed which will result in the earning of the compensation,
except as follows:

 

  •  

Initial deferral elections with respect to compensation that, absent the
election, constitutes a short-term deferral may be made in accordance with
Treasury Regulation § 1.409A-2(a)(4) and (b);

 

 

•

 

Initial deferral elections with respect to compensation that remains subject to
a requirement that the participant provide services for at least 12 months (a
“forfeitable right” under Treasury Regulation § 1.409A-2(a)(5)) may be made on
or before the 30th day after the participant obtains the legally binding right
to the compensation, provided that the election is made at least 12 months
before the earliest date at which the forfeiture condition could lapse and
otherwise in compliance with Treasury Regulation § 1.409A-2(a)(5);

 

  •  

Initial deferral elections by a participant in his or her first year of
eligibility may be made within 30 days after the date the participant becomes
eligible to participate in the applicable plan, with respect to compensation
paid for services to be performed after the election and in compliance with
Treasury Regulation § 1.409A-2(a)((7);

 

  •  

Initial deferral elections by a participant with respect to performance-based
compensation (as defined under Treasury Regulation § 1.409A-1(e)) may be made on
or before the date that is six months before the end of the performance period,
provided that (i) the participant was employed continuously from either the
beginning of the performance period or the later date on which the performance
goal was established, (ii) the election to defer is made before such
compensation has become readily ascertainable (i.e., substantially certain to be
paid), (iii) the performance period is at least 12 months in length and the
performance goal was established no later than 90 days after the commencement of
the service period to which the performance goal relates, (iv) the
performance-based compensation is not payable in the absence of performance
except due to death, disability, a 409A Ownership/Control Change (as defined in
Section 11(k) of the 2007 Stock Award and Incentive Plan) or as otherwise
permitted under Treasury Regulation § 1.409A-1(e), and (v) this initial deferral
election must in any event comply with Treasury Regulation § 1.409A-2(a)(8);

 

  •  

Initial deferral elections resulting in Company matching contributions may be
made in compliance with Treasury Regulation § 1.409A-2(a)(9);

 

  •  

Initial deferral elections may be made to the fullest permitted under other
applicable provisions of Treasury Regulation § 1.409A-2(a); and

 

E-10-2



--------------------------------------------------------------------------------

  (2) Further Deferral Elections. The foregoing notwithstanding, for any
election to further defer an amount that is deemed to be a deferral of
compensation subject to Code Section 409A (to the extent permitted under Company
plans, programs and arrangements), any further deferral election made under the
plan shall be subject to the following, provided that deferral elections in 2007
and 2008 may be made under applicable transition rules under Section 409A:

 

  •  

The further deferral election will not take effect until at least 12 months
after the date on which the election is made;

 

  •  

If the election relates to a distribution event other than a Disability (as
defined in Treasury Regulation § 1.409A-3(i)(4)), death, or Unforeseeable
Emergency (as defined in Treasury Regulation § 1.409A-3(i)(3)), the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid (or in
the case of a life annuity or installment payments treated as a single payment,
five years from the date the first amount was scheduled to be paid), to the
extent required under Treasury Regulation § 1.409A-2(b);

 

  •  

The requirement that the further deferral election be made at least 12 months
before the original deferral amount would be first payable may not be waived by
the Administrator, and shall apply to a payment at a specified time or pursuant
to a fixed schedule (and in the case of a life annuity or installment payments
treated as a single payment, 12 months before the date that the first amount was
scheduled to be paid);

 

  •  

The further deferral election shall be irrevocable when filed with the Company;
and

 

  •  

The further deferral election otherwise shall comply with the applicable
requirements of Treasury Regulation § 1.409A-2(b).

 

  (3) Transition Rules. Initial deferral elections and elections to change any
existing deferred date for distribution of compensation in any transition period
designated under Department of the Treasury and IRS regulations may be permitted
by the Company to the fullest extent authorized under transition rules and other
applicable guidance under Section 409A (including transition rules in effect in
the period 2005 – 2008).

 

E-10-2